Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-13,
Group II, Claims 14-18,
Group III, in Claims 19-20;
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I and II are related as subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, the limitations of the monolithic metal body being formed from consolidation of a metal nanoparticle paste composition comprising metal nanoparticles coated with one or more surfactants, one or more organic solvents, and about 10 wt. % to about 35 wt. % micron-size particles, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 14 of Groups II; and the limitations of a first heat sink located upon the first face; and an electronic component bonded to at least one monolithic metal body via a bonding layer upon the second face, a second heat sink contacting the electronic component, in the subcombination claim 14 of Group II, which do not require by the subcombination claim 1 of Group I; 
The Groups I and III are related as combination and subcombination, the subcombination is distinct if it is not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, the limitations of at least a portion of the one of more vias being about 1 mm or larger in diameter; and wherein at least a portion of the one or more vias contain a reinforcement material that extends through at least a portion of the monolithic metal body, in the subcombination claim 19 of Group III, which do not require by the combination claim 1 of Groups I; 
The Groups II and III are related as subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, the limitations of a first heat sink located upon the first face; and an electronic component bonded to at least one monolithic metal body via a bonding layer upon the second face, a second heat sink contacting the electronic component, in the subcombination claim 14 of Group II, which do not require by the subcombination claim 19 of Group III; and the limitation of at least a portion of the one of more vias being about 1 mm or larger in diameter; the monolithic metal body being formed from consolidation of a metal nanoparticle paste composition comprising metal nanoparticles coated with one or more surfactants, one or more organic solvents, and about 10 wt. % to about 35 wt. % micron-size particles; and wherein at least a portion of the one or more vias contain a reinforcement material that extends through at least a portion of the monolithic metal body, in the subcombination claim 19 of Group III, which do not require by the subcombination claim 14 of Group II.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect one single Group among the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848